UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 24, 2011 US ECOLOGY, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-11688 95-3889638 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) Lakepointe Centre I, 300 E. Mallard Drive, Suite 300 Boise, Idaho (Address of principal executive offices) (Zip Code) (208) 331-8400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The annual meeting of stockholders of US Ecology, Inc. (“Company”) was held on May 24, 2011 (“Annual Meeting”).At the Annual Meeting, the Company’s stockholders approved four proposals.The proposals below are described in the Company’s definitive proxy statement dated April 14, 2011.Of the 18,209,836 shares outstanding and entitled to vote, 16,682,450 shares were represented.The final results for each of the matters submitted to a vote of stockholders at the Annual Meeting are as follows: (i)Election of Directors - The following persons were elected as directors to hold office until the next annual meeting of stockholders or until their death, resignation or removal. Votes For Votes Against Votes Abstained Victor J. Barnhart James R. Baumgardner Joe F. Colvin Daniel Fox Jeffrey S. Merrifield John W. Poling Stephen A. Romano (ii)Ratification of the Company's Independent Registered Public Accounting Firm - The Company's stockholders ratified the appointment of Deloitte & Touche LLP as the Company's independent registered public accounting firm for the 2011 fiscal year.The voting results were 16,222,099 shares “FOR”, 440,416 shares “AGAINST” and 19,935 shares “ABSTAIN”. (iii) Advisory Vote on Executive Compensation – The Company’s stockholders approved by non-binding vote the executive compensation of certain executive officers.The voting results were 12,550,565 shares “FOR”, 103,371 shares “AGAINST” and 297,831 shares “ABSTAIN”. (iv) Advisory Vote on Frequency of Vote on Executive Compensation – The Company’s stockholders approved by non-binding vote a frequency of a say-on-pay vote of once every year.The voting results were 9,838,638 shares “EVERY ONE YEAR”, 32,642 shares “EVERY TWO YEARS”, 2,787,797 shares “EVERY THREE YEARS” and 292,690 shares “ABSTAIN”. There were 3,730,683 broker non-votes with respect to the election of each director and the proposal to approve executive compensation.There were no broker non-votes with respect to the appointment of the independent registered public accounting firm or frequency of advisory vote on executive compensation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. US ECOLOGY, INC. (Registrant) Date:May 26, 2011 By: /s/Jeffrey R. Feeler Jeffrey R. Feeler Vice President and Chief Financial Officer
